Citation Nr: 0432663	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
left hand with reflex sympathetic dystrophy and carpal tunnel 
syndrome. 

2.  Entitlement to service connection for polycystic ovary, 
to include irregular menses.  

3.  Entitlement to an increased evaluation for residuals of a 
ganglionectomy of the left wrist, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1978 to July 1980.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.   

In June 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
her claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  
The veteran seeks service connection for neuropathy of the 
left hand with reflex sympathetic dystrophy and carpal tunnel 
syndrome, and for polycystic ovary, to include irregular 
menses.  She also requests an increased evaluation for 
residuals of a ganglionectomy of the left wrist, currently 
evaluated as 10 percent disabling.  

The veteran has stated that she had numbness and tingling of 
the left hand in service, prior to and since her 
ganglionectomy.  She pointed out that in service, she was 
required to do extensive typing and computer work.  Her DD 
214 shows her primary specialty to be telecommunications.  
She has also reported that the cyst that was removed in 
service was in the area of the medial nerve distribution, 
which she states is associated with carpal tunnel syndrome.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has noted that carpal tunnel 
syndrome is "a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with 
pain and burning or tingling paresthesia in the fingers and 
hand, sometimes extending to the elbow."  Wilson v. Brown, 7 
Vet. App. 542, 544 (1995) quoting Dorland's Illustrated 
Medical Dictionary (Dorland's) 1632 (27th ed. 1988).  The 
record shows that during her hearing before the undersigned 
in June 2004, the veteran testified that a private examiner, 
Dr. B., treated her.  She stated that Dr. B. discussed with 
her differences between the ulnar and medial nerves in the 
left hand, and that the medial nerve was affected during the 
veteran's surgery in the military.  The veteran reported that 
the examiner had issued a statement on the matter.  The 
veteran stated that the examiner had a clinic; however, the 
name and address of this clinic was not supplied.  The 
decision of the Social Security Administration (SSA) 
regarding the veteran's claim with that organization reflects 
that the veteran was examined by Dr. B. in March 2001 and in 
June 2001.  The claims file does not reflect records of 
treatment from Dr. B., or any statement regarding the 
veteran's left hand complaints and her military service.  The 
Board notes that its is imperative that VA obtain and 
associate with the claims file all outstanding medical 
records of which it has been put on notice.  See 38 U.S.C.A 
§ 5103A(a), (b).  

The veteran was treated during service for gynecological 
complaints, including vaginal bleeding, and irregular 
menstrual cycles.  She has been diagnosed with polycystic 
ovary disease (POC) since service.  United States Air Force 
records show that the veteran was diagnosed with POC as a 
dependent of a member of the military in August 1996 and in 
September 1996.  The veteran testified before the undersigned 
that she had menstrual problems in service and that her 
current POC is related to that treatment.  The veteran has 
not been examined by VA to obtain an opinion as to whether 
any currently diagnosed gynecological disability is related 
to her military service.  The revised VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  See 38 C.F.R. § 
3.159.  

The veteran is service-connected for residuals of a 
ganglionectomy.  The veteran has complaints concerning her 
left hand and wrist, which include interference with function 
of her hand and wrist.  This disability is currently rated 
under Diagnostic Code 7805 for rating scars, and has been 
assigned a 10 percent evaluation.  The regulations regarding 
the criteria for rating skin disabilities under 38 C.F.R. § 
4.118 were amended, effective August 30, 2002.  See 67 Fed. 
Reg. 49590- 49598 (July 31, 2002).  While the veteran was 
informed of the new regulations, her disability has not been 
considered taking into consideration the amended criteria.  
Thus, a further examination of the veteran is necessary to do 
so, and to determine if there are any other residuals 
concerning the ganglionectomy.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of her claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, 38 C.F.R, 3.159 and any 
other applicable legal precedent.  

As part of the notice required under the 
new law, the RO should ask the veteran to 
provide information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  If no 
records can be located, this fact should 
be clearly documented in the claims file 
to demonstrate that VA has taken action 
to attempt to locate and obtain any such 
records.  Of particular interest is 
complete information regarding treatment 
by Dr. B. as noted above.  

2.  The veteran should be afforded an 
appropriate examination of her left wrist 
to ascertain the severity and 
manifestations of her scar of the left 
wrist due to the inservice removal of a 
ganglion.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and complaints and clinical 
findings should be reported in detail.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  Following that review and 
the examination, the examiner is 
requested to specify whether the 
veteran's scar is unstable, painful on 
examination, or productive of limitation 
of wrist function.  Any limitation of 
wrist function should be described in 
full.  The examiner is further requested 
to specify the measurement of the scar in 
square inches.  The claims file must be 
made available to the examiner for review 
and the examiner should note this in the 
report.  All conclusions and opinions 
must be supported by complete rationale.  

3.  The RO should schedule the veteran 
for a gynecological examination to 
evaluate her complaints of POC.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
indicate that this has been accomplished.  
All indicated tests and studies should be 
accomplished.  The examiner must offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
that any currently diagnosed 
gynecological disorder is related to the 
veteran's inservice complaints.  

4.  The RO should schedule the veteran 
for a neurological examination to 
evaluate her left hand complaints.  The 
claims file and a copy of this remand 
must be made available to the examiner 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies must be accomplished.  The 
examiner must identify the etiology of 
any left hand neurological disability 
found, to include whether it is at least 
as likely as not that any of the 
veteran's neurological complaints of the 
left hand are related to the veteran's 
service, to include her inservice 
ganglionectomy or residuals thereof.  The 
examiner must offer complete rationale 
for all opinions and conclusions reached.  
The veteran must be informed of the 
potential consequences of her failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  The 
RO should consider the veteran's claim 
for an increased evaluation for the scar 
of the left wrist as a residual of a 
ganglionectomy under the old and new 
criteria for evaluating disabilities of 
the skin that became effective on August 
30, 2002.  The RO should also consider 
whether referral for extraschedular 
consideration is in order.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

